     MCGREGOR W. SCOTT
     United States Attorney
 2   ANDRE M. ESPINOSA
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for the United States
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2: 19-CV -00636-JAM-DB

12                  Plaintiff,
                                                           ~ORDER
13          v.

14   REAL PROPERTY LOCATED AT 5383
     STONEHURST DRIVE, MARTINEZ,
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19                                POST COMPLAINT RESTRAINING ORDER

20          The United States has made an ex parte application to this Court, pursuant to 18 U.S.C. §

21   983U)(l)(A), for a restraining order to preserve the availability of the In Rem Defendants that are subject

22   to forfeiture in the above-styled civil forfeiture action. In particular, the United States requests an order

23   to a restrain and enjoin the sale, pledge, transfer or any other means of disposing, controlling, or

24   encumbering the In Rem Defendants by any person or entity, and any other action that would allow or

25   cause the In Rem Defendants to diminish in value. The United States also requests an order appointing

26   the United States Marshals Service to maintain and sell In Rem Defendants 2750 Maxwell Way, 4021

27   Pike Lane, and 473-475-477 E. Channel Road, and to return any net proceeds to this case as substitute

28   res for final adjudication by this Court.
                                                                                                Proposed Order
 1           Based upon the United States' application and the filing of the civil forfeiture complaint, and for

 2   good cause shown, it is hereby,

 3                   ORDERED, ADJUDGED AND DECREED THAT:

 4           Effective immediately, any and all persons and entities are hereby RESTRAINED, ENJOINED

 5   AND PROHIBITED, without prior approval of this Court and upon notice to the United States and an

 6   opportunity for the United States to be heard, from attempting or completing any action that would

 7   affect the availability or value of the subject property, including but not limited to controlling,

 8   withdrawing, transferring, assigning, pledging, distributing, encumbering, wasting, secreting, or in any

 9   way disposing of, diminishing the value of, or removing from the jurisdiction of the Eastern District of

10   California, all or any part of their interest, direct or indirect, in the following property:

11                               a. 5383 Stonehurst Drive, Martinez, California;
                                 b. 14 Goree Court, Martinez, California;
12                               c. 180 Midhill Road, Martinez, California;
13                               d. 186 Farm Lane, Martinez, California;
                                 e. 315 Summerhill Lane, Martinez, California;
14                               f. 815 Sunset Drive, Antioch, California;
                                 g. 1062 Mohr Lane, Unit C, Concord, California;
15                               h. 4021 Pike Lane, Concord, California;
                                 1. 4800 Blum Road, Unit 1, Martinez, California;
16
                                 J. 4808 Blum Road, Unit 2, Martinez, California;
17                               k. 2750 Maxwell Way, Fairfield, California;
                                 1. 84 Carolina Cherry Drive, Las Vegas, Nevada;
18                               m. 472-475-477 E. Channel Road, Benicia, California;
                                 n. Lot 51-80 Park Road, Benicia, California.
19

20           IT IS FURTHER ORDERED, that the United States or any subject of this order may seek
21
     modifications of this order if it is deemed necessary by them to preserve their interest in the subject
22
     property.
23
             IT IS FURTHER ORDERED that the Department of Justice or its designee shall serve a copy
24
     of this restraining order this same date upon the Chapter 7 trustee for the DC Solar bankruptcy and the
25
26   Chapter 7 Trustee for the LLCs holding title to the In Rem Defendants.

27           IT IS FURTHER ORDERED that the United States Marshals Service shall maintain and sell

28
                                                             2
                                                                                                     Proposed Order
     the In Rem Defendants 2750 Maxwell Way, 4021 Pike Lane, and 473-475-477 E. Channel Road and,
 1
     through the U.S . Attorney's Office in the Eastern District of California, file with this Court monthly
 2
 3   written updates concerning the management and sale of the In Rem Defendants 2750 Maxwell Way,

 4   4021 Pike Lane, and 473-475-477 E. Channel Road.

 5            IT IS FURTHER ORDERED that, upon the sale of In Rem Defendants 2750 Maxwell Way,
 6
     4021 Pike Lane, and 473-475-477 E. Channel Road, the United States Marshals Service shall retire any
 7
     valid encumbrances and associated reasonable fees and deposit with the Court any net proceeds pending
 8
     the resolution of the Forfeiture Action.
 9
10            THIS RESTRAINING ORDER shall remain in full force and effect until further order of this

11   Court.

12
              IT IS SO ORDERED.
13

14   Dated:   MMt I ft ( ;(OJ r                                    A. MENDEZ
15                                                            nited States District udge

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                          3
                                                                                              Proposed Order
